Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 09/19/2019 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 03/07/2019 have been considered and approved by the examiner.

Claim Objections
Claims 2 and 4 are objected to because of the following informalities:  
Claim 2, the phrase, “each of cut lines” appears to require an article.
Claim 4, the phrase, “are plated are made of are plated may be made of” appears to require that certain words be stricken in order to be grammatically correct.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations, “whether the parts have been electrically connected to each other is checked”, and, “ the platform circuit board (10) and the module circuit boards (20) are separated from the board array (S) and then used”, are unclear with regard to their role in a device claim, and how these limitations are intended to describe the device.
Reference Cited
The references of interest are cited:
Maynard et al. (US 5,557,299) teaches relating to a method and apparatus for a learning styled computer keyboard; and Fig. 2A shows learning styled keyboard (140) and a circuit board (160) having a keyboard microcontroller (162). Maynard fails to teach and/or suggest the limitations of the claimed invention (claim 1), for example a platform area (Si) including a platform circuit board (10) in which a microcontroller is provided and module areas (S2) each having a cut line and including a module circuit board (20) are divided and formed on a single board array (S); corresponding header socket holes H are formed in the platform area (Sl) including the platform circuit board (10) and the module areas (S2) on both sides of each of the cut lines.
BANG SANG BONG (KR 20180009834-A) teaches related to an assembly kit for learning physical computing; and  KYUJUNG HAN et al. (KR 20180026714 A) teaches relates to a coding tool kit, but fails to further teach the claimed invention as set forth in claim 1.
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: see ¶0007 as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816